Citation Nr: 0607753	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-10 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a higher initial evaluation for status 
post talectomy and left ankle fusion (hereinafter "left 
ankle fusion"), rated 30 percent disabling.

2.  Entitlement to a higher initial evaluation for residuals 
of a left patella fracture with reduced range of motion and 
painful scars, rated noncompensably (zero percent) disabling 
from May 3, 1994, and 10 percent disabling from September 4, 
2003.

3.  Entitlement a higher initial evaluation for multiple 
facial scars than the 10 percent assigned.

4.  Entitlement to a higher initial evaluation for residuals 
of jaw fractures, rated 20 percent disabling.

5.  Entitlement to a higher (compensable) initial evaluation 
for residuals of a nasal fracture.

6.  Entitlement to a higher (compensable) initial evaluation 
for residuals of right orbital floor fracture.

7.  Entitlement to earlier effective dates for service 
connection for shortening of the left leg and scars of the 
right ankle.

8.  Entitlement to earlier effective dates for assignment of 
a 20 percent rating for residuals of jaw fractures, and for 
assignment of a 20 percent rating for residuals of a right 
ankle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from October 1989 
to April 1994.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The issues of entitlement to higher initial evaluations for 
residuals of jaw fractures, residuals of a nasal fracture, 
and residuals of right orbital floor fracture; and 
entitlement to earlier effective dates for service connection 
for shortening of the left leg and scars of the right ankle, 
and earlier effective dates for assignment of a 20 percent 
rating for residuals of jaw fractures, and for assignment of 
a 20 percent rating for residuals of a right ankle fracture, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire rating period at issue beginning May 3, 
1994, the veteran's status post talectomy and left ankle 
fusion are manifested by fixation of the ankle in neutral 
position with some pain symptoms, which, taken together, are 
equivalent no more than fixation of the ankle in moderately 
impairing position, analogous to fixation at between 30 and 
40 degrees plantar flexion, or at between 0 and 10 degrees 
dorsiflexion.  

2.  For the entire rating period at issue beginning May 3, 
1994, the veteran's residuals of a left patella fracture are 
manifested by greater than sixty degrees of motion in 
flexion, and extension to less than five degrees, but with 
some associated pain in the knee, which, taken together, are 
of an equivalent disability to limitation of flexion to 60 
degrees.  A greater degree of limitation of functioning of 
the left knee is not shown.  The veteran's left knee is not 
otherwise impaired; it is without subluxation or lateral 
instability or meniscal impairment to any disabling degree.  

3.  For the entire rating period at issue beginning May 3, 
1994, the veteran's scar overlaying the left knee is 
equivalent to a superficial tender and painful scar, as 
supported by objective findings.   

4.  For the entire rating period at issue beginning May 3, 
1994, the veteran's scars of the face, inclusive of one scar 
extending from the left eyelid into the forehead, scars over 
the bridge of the nose, a slight puffiness of the left cheek, 
and a discoloration of the left upper cheek, taken together, 
are moderately disabling. 

5.  For the entire rating period at issue beginning May 3, 
1994, the veteran's scars of the face, inclusive of one scar 
extending from the left eyelid into the forehead, scars over 
the bridge of the nose, a slight puffiness of the left cheek, 
and a discoloration of the left upper cheek, taken together, 
present no more than one characteristic of disfigurement; 
they do not present visible or palpable tissue loss, or gross 
distortion or asymmetry of one or a paired set of features.  

6.  For the entire rating period at issue beginning May 3, 
1994, the veteran's scar extending from the left eyelid to 
the forehead has an area that is tender and painful, as 
supported by objective findings.  


CONCLUSIONS OF LAW

1.  For the entire rating period at issue beginning May 3, 
1994, the criteria for a higher initial evaluation than the 
30 percent assigned for status post talectomy and left ankle 
fusion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 
5271 (2005).  

2.  For the rating period from May 3, 1994, through September 
3, 2003, the criteria for a 10 percent evaluation, but no 
more, for residuals of a left patella fracture are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5260 (2005).  

3.  For the entire rating period at issue beginning May 3, 
1994, the criteria for a higher initial evaluation than the 
10 percent assigned for residuals of a left patella fracture 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 
5259, 5260, 5261 (2005).  

4.  For the entire rating period at issue beginning May 3, 
1994, the criteria for a separate, 10 percent evaluation, but 
no more, for tender and painful superficial scar over the 
left knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.118, Diagnostic Code 7804 (2005).  

5.  For the entire rating period at issue beginning May 3, 
1994, the criteria for a rating greater than 10 percent for 
facial scars are not met based on disfigurement.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2001); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.14, 4.71a, 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2005).  

6.  For the entire rating period at issue beginning May 3, 
1994, the criteria for a separate, 10 percent evaluation, but 
no more, for tender and painful superficial scar extending 
from the left eyelid to the forehead.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.118, Diagnostic Code 7804 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

However, the claims here adjudicated are downstream issue 
from grants of service connection.  Grantham v. Brown, 
114 F.3d 1156 (1997). VA's General Counsel recently held that 
no VCAA notice was required for such downstream issues, and 
that a Court decision suggesting otherwise was not binding 
precedent.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion. 38 U.S.C.A. 
§ 7104(c) (West 2002).  VAOPGCPREC 8-2003; 69 Fed.Reg. 25180 
(May 5, 2004).  Nonetheless, the Board must still consider 
whether appropriate development of the claims has been 
completed.  This opinion was not overturned by recent 
decision of the United States Court of Appeals for Veterans 
Claims.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1056 (U.S. Vet. App. March 3, 2006).  Moreover, while the 
initial notice letter did not discuss increased ratings or 
effective dates, to the extent needed subsequent notice has 
been provided.  While the precise order may not be ideal, 
there is no showing that any pertinent development or notice 
has not been provided through statements of the case, 
supplemental statements of the case and letters provided.  
Thus, the Board may proceed without prejudice to the 
appellant, as is explained more fully below.

The veteran has been informed of information and evidence 
necessary to substantiate her claim through a rating decision 
and a statement of the case and a supplement thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in a December 2002 VCAA letter 
addressing the appealed claims.  This letter informed the 
veteran of the following: evidence required to support her 
claims for higher initial evaluations, information and 
evidence that she should submit in furtherance of her claims, 
assistance VA would provide in obtaining that evidence, 
pertinent VA evidence the VA would obtain on her behalf, and 
that should evidence not be obtained despite VA's efforts, 
the case addressing the initial rating claims on appeal would 
be decided based on the evidence of record.  VA also then 
requested that she submit or inform of any pertinent 
evidence.  By the appealed RO decision, a statement of the 
case, and supplemental statements of the case, VA informed 
the veteran of development already undertaken, as well as 
evidence of record pertinent to her claims.  

The veteran was also afforded opportunities to address her 
claims, and did address her claims by submitted statements.  
She was afforded the opportunity to address her claims by 
testimony, but by the VA Form 9 submitted in April 2003 she 
specifically indicated that she did not desire a hearing.  
She has not since indicated a desire for a hearing.  The 
veteran requested DRO review of her claims on appeal, and as 
noted in the Introduction to this decision, DRO review was 
conducted for the February 2003 statement of the case.  

VA and indicated private records have been obtained and 
associated with the claims folder.  There is no indication 
that additional pertinent evidence has not been appropriately 
requested or obtained.  

As addressed below, by this decision the Board grants a 10 
percent initial evaluation for residuals of a left patella 
fracture beginning from the May 3, 1994 effective date of the 
grant of service connection for that disorder.  The RO had 
granted that 10 percent rating beginning September 4, 2003, 
assigning a noncompensable rating for the disorder for the 
service-connected period prior to September 4, 2003.  The 
veteran had initiated an appeal in disagreement with the 
effective date assigned for that 10 percent evaluation, 
claiming that an earlier effective date of May 3, 1994 was 
warranted.  Because the Board here grants the 10 percent 
rating beginning effective May 3, 1994, the Board here grants 
the entire earlier effective date benefit sought by the 
veteran for the service-connected residuals of a left patella 
fracture.  Hence that earlier effective date claim is 
satisfied and need not be addressed further.  That earlier 
effective date claim is accordingly not the subject of 
remand, unlike the other earlier effective date claims which 
are the subject of remand, below.  

While the veteran did submit an additional statement in 
October 2005 not considered by the RO in a supplemental 
statement of the case, that statement addresses the veteran's 
earlier effective date claims, which are the subject of 
remand, below.  Those issues are not adjudicated here.  
Hence, appropriate development of the claims here adjudicated 
is not affected by that submission.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, as noted above, VCAA notice is not required for the 
appealed claims because they are downstream issues.  
Grantham; VAOPGCPREC 8-2003.

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  The Court has recently held, in that 
regard, that an error is not prejudicial when the error did 
not affect "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Of course, 
an error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Claims for Higher Initial Ratings

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown,  
8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2005).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The ratings assigned in this case are from the initial rating 
following the grant of service connection.  As such, the 
Board's decision encompasses the period since May 3, 1994, 
which is the effective date of service connection for the 
rated disorders on appeal, and encompasses consideration of 
whether "staged ratings" are for application during any 
part of the appeal period.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

VA examiners who conducted examinations in August 2000, 
September 2000, September 2003, and November 2003, to address 
the veteran's claimed disabilities reviewed the veteran's 
history including of an inservice automobile accident and 
subsequent treatment.  

Entitlement to higher initial evaluations for status post 
talectomy and left ankle fusion, and residuals of left 
patella fracture 

The veteran contends that she is entitled to higher initial 
evaluations for her fused left ankle and left patella 
fracture residuals than the ratings assigned, based on pain 
and loss of functioning.  

In a January 2002 statement, in reference to her status post 
talectomy and left ankle fusion, the veteran reported having 
a leg length discrepancy and painful scar in the vicinity of 
the left ankle.  However, the veteran has been assigned 
separate disability ratings of 20 percent for shortening of 
the left leg, and 10 percent for post-operative left ankle 
scars.  Hence, it would amount to impermissible pyramiding to 
compensate these separately evaluated disabilities again by 
considering them when evaluating the appropriate rating to be 
assigned for the post talectomy and left ankle fusion.  
38 C.F.R. § 4.14 (2005).

At an August 2000 VA examination for scars, there was a 10 
centimeter by 2 millimeter scar over the lateral left knee, 
and a 4 centimeter by 2 centimeter medial scar over the 
medial left knee.  These scars were nontender, mildly 
adherent to underlying structures, of normal texture and 
without ulceration or breakdown, without elevation or 
depression, with no underlying tissue loss, and with no 
inflammation, edema, or keloid formation.  The knee scars 
were noted to be skin colored and only mildly disfiguring.  

Treatment records in March 2001 and March 2003 note the 
veteran's report of ongoing chronic ankle pain not helped by 
Motrin.  In March 2003 ibuprofen was discontinued and 
naproxen was prescribed.  

At a September 2003 VA examination including of the veteran's 
left knee and ankle, the examiner noted the history of 
fracture and dislocation of the left talus requiring 
talectomy and left ankle fusion.  The veteran reported having 
x-rays of the left ankle one year ago showing no arthritis of 
the ankle.  She also reported that there was a tendency of 
the left knee to give way.  On examination, the left ankle 
was completely fused in neutral position without any 
movement.  There was associated atrophy in the left calf 
compared to the right, and tenderness in the left ankle.  

Also at that examination, the examiner noted a 9 centimeter 
scar running vertically and longitudinally along the left 
border of the patella, and attached to a 3 centimeter by 2 
centimeter irregular, depressed, tender scar at the border of 
the left patella.  The examiner noted that the knee scar was 
somewhat disfiguring and exquisitely tender and sensitive.  
The veteran complained of a burning sensation in the area of 
the irregularly shaped scar upon bending or stretching of the 
knee, with friction from pants irritating the scar.  Range of 
motion of the knee was from 0 to 100 degrees, but with the 
veteran complaining of discomfort and a burning sensation at 
90 degrees.  

Another VA examination of the veteran's joints was conducted 
in November 2003, to address possible arthritis.  The veteran 
complained of constant pain in her ankles.  She used tramadol 
as need for pain.  She also used non-steroidal anti-
inflammatory drugs, and Flexeril as needed, for all her 
joints.  Swelling of the left lower extremity and atrophy of 
the left calf muscle were noted.  She reported having 
difficulty walking and difficulty doing some housework due to 
multiple joint problems.  She also reported losing the 
ability to engage in sports including swimming, softball, and 
volleyball.  She reported that she had left knee weakness and 
believed the knee would lock on her.  She added that she had 
pain in the knee particularly due to the overlying scar.  

The November 2003 VA examiner noted that the veteran walked 
with a limp.  The left ankle was fixed without movement.  The 
left knee demonstrated range of motion to 0 degrees extension 
and to 70 degrees flexion.  Lachman's, McMurray's, and 
anterior drawer tests were negative.  The examiner assessed 
old fusion of the tibiotalar and the subtalar joints with 
some degenerative changes along the talonavicular joint and 
between the tibia and the navicula.  X-rays of the knees were 
negative, with joint spaces maintained and no fractures or 
destructive bone lesion, and no effusion.  The examiner 
assessed that there were no degenerative changes in the left 
knee, and that the veteran's complained-of left knee pain was 
likely associated with her leg length discrepancy resulting 
from her automobile accident.   

The veteran's left ankle disorder, status post talectomy and 
left ankle fusion, may be rated based on limitation of motion 
of the ankle under Diagnostic Code 5271, or based on 
ankylosis of the ankle under Diagnostic Code 5270.  The 
veteran's ankle is fixated in good weight-bearing position, 
which is not contemplated in the rating criteria of 
Diagnostic Code 5270.  However, the veteran does have 
arthritis of the ankle joint with associated pain.  The Board 
concludes that the preponderance of the evidence is to the 
effect that the veteran's fused left ankle is best rated by 
analogy to ankylosis of the joint with fixation in moderately 
impairing position, which corresponds to fixation in flexion 
between 30 and 40 degrees, or in dorsiflexion between 0 and 
10 degrees.  However, the preponderance of the evidence is 
against a condition analogous to an ankle in fixation at more 
than 40 degrees flexion, or in dorsiflexion of more than 10 
degrees, or with abduction, adduction, inversion, or eversion 
deformity, since despite fixation of the veteran's ankle and 
some arthritis in that joint, no significantly impairing 
disability or significant loss of functional use has been 
shown.  Accordingly, the Board concludes that the veteran's 
fixed left ankle is appropriately rated at 30 percent 
disabling under Diagnostic Code 5270, and the preponderance 
of the evidence is against assignment of the higher initial 
evaluation.  Because the rating assigned already contemplates 
painful motion with use or weight bearing and fatigue pain by 
assigning a higher disability rating than would otherwise be 
assignable for the ankylosed ankle, the preponderance of the 
evidence is against a higher rating based on such DeLuca 
factors as pain, pain on use, incoordination, ready 
fatigability, or weakness.  38 C.F.R. § 4.71a, Diagnostic 
Code 5270.  Because the preponderance of the evidence is 
against the claim for a higher initial evaluation for status 
post talectomy and left ankle fusion, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the September 2003 VA examiner's finding of 
exquisitely tender and sensitive 3 centimeter by 2 centimeter 
scar at the border of the left patella, and the veteran's 
corresponding complaints of significant pain and irritation 
associated with this scar, including particularly when 
wearing pants, the Board must consider a separate, 10 percent 
evaluation based on tender and painful scar overlying the 
left knee.  The rating criteria for skin disorders were 
changed effective August 30, 2002.  However, the rating 
criteria for tender and painful superficial scars under 
Diagnostic Code 7804 has not appreciably changed.  Under the 
prior Code, a 10 percent evaluation is to be assigned where 
scars are tender or painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  The change 
in rating criteria for skin disorders, in pertinent part, 
added a note informing that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804, Note (1).  

The preponderance of the evidence is against assigning a 
rating for underlying soft tissue damage associated with the 
left knee scar distinct from the rating assigned for the left 
knee disorder itself, since the disability rating assigned 
for the knee joint is in part based on that soft tissue 
damage.  Thus, compensating for that soft tissue damage twice 
would amount to impermissible pyramiding.  38 C.F.R. § 4.14.  

Apart from an overlying scar, the veteran's left knee has not 
been found to be manifested by arthritis or other 
significantly impairing disability.  Some limitation of 
motion has been shown, but motion is not limited to 60 
percent in flexion so as to warrant a 10 percent evaluation 
under Diagnostic Code 5260 based on limitation of flexion, 
and is not limited to 10 degrees in extension so as to 
warrant a 10 percent evaluation under Diagnostic Code 5261 
based on limitation of extension.  There has also not been 
found on examination subluxation or lateral instability or 
other impairment of the knee, despite the veteran's 
contention of some giving way feeling, so as to warrant even 
a 10 percent rating on that basis under Diagnostic Code 5257.  
There is also no finding of semilunar cartilage impairment or 
dislocation, despite some contention by the veteran of 
perceived locking, so as to warrant a rating under Diagnostic 
Codes 5258 or 5259.  38 C.F.R. §  4.71a, Diagnostic Codes 
5257, 5258, 5259, 5260, 5261.  

However, because the veteran has some noncompensable level of 
limitation of motion in flexion of the left knee, with some 
associated pain in the knee, the Board finds that that a 10 
percent disability rating is warranted for the residuals of a 
left patella fracture, effective from the May 3, 1994 date of 
grant of service connection for a left knee disorder.  As 
noted in the VCAA analysis, above, this grant of a 10 percent 
evaluation from the May 3, 1994 date of service connection 
represents a total grant of the veteran's request for that 
earlier effective date for assignment of a 10 percent 
evaluation for the left knee disorder.  The Board here 
assigns a 10 percent evaluation for the residuals of a left 
patella fracture for the entire appeal period beginning May 
3, 1994, based on limitation of flexion due to pain under 
Diagnostic Code 5260, including based on pain on use and any 
associated fatigability or incoordination or loss of 
endurance due to pain.  38 C.F.R. § 4.40, 4.45; DeLuca.  
However, the preponderance of the evidence is against 
assignment of a higher disability rating than that 10 percent 
for the residuals of a left patella fracture, on this or any 
other basis.  38 C.F.R. § 4.71a.  

The September 2003 VA examiner attributed the veteran's left 
knee pain primarily to his leg length discrepancy, which has 
been separately evaluated.  That separate rating is not the 
subject of the present appeal.  A duplicative rating for that 
leg length discrepancy would amount to impermissible 
pyramiding.  38 C.F.R. § 4.14.  Because the preponderance of 
the evidence is against the claim of entitlement to a higher 
initial evaluation for residuals of left patella fracture 
than the 10 percent assigned, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert.


Entitlement to a higher initial rating for multiple facial 
scars

At a VA examination in July 1994, the veteran's history was 
noted of motor vehicle accident in service with multiple 
facial lacerations and multiple fractures including of the 
right orbital floor, nasal fractures, ethmoidal fractures, 
right zygomatic fracture, and LeForte I and II fractures.  
All these fractures were reduced and reconstructed.  A 
history of septorhinoplasty in July 1993 and tonsillectomy in 
August 1993 were also noted.  While the examiner noted a 
history of recurrent sinusitis, the veteran had no current 
symptoms.  She reported persistent difficulty breathing.  
Surgical scars in the mouth and oropharynx were observed.  
The examiner provided no further assessment regarding her 
breathing complaints, and diagnosed a history of the above-
noted fractures, and a history of sinusitis.  The veteran's 
other facial residuals were also not addressed further except 
by diagnosis.  

February 1997 VA facial x-rays showed screw and plate 
fixation of multiple facial fractures including the right 
orbital floor, right maxilla, left maxilla, and both 
frontozygomatic sutures.  The examiner found the facial 
structures to be fixated with anatomical alignment.  

At an August 2000 VA examination for scars, a scar was noted 
slanting from the right to left through the left upper eye 
lid, with dimension of 8.5 centimeters by 1 millimeter.  
There were three scars over her nose: on the bridge of her 
nose there was a 1.5 centimeter by 1 millimeter scar, down 2 
centimeter there was a 1 centimeter scar, and down another 
centimeter there was a 1 1.5 centimeter scar.  All of these 
scars were noted to be nontender and nonadherent, of normal 
scar tissue, and with no ulceration, no breakdown, no 
elevation, no depression, no inflammation, no edema, and no 
keloid.  The scars did not interfere with functioning.  They 
were all skin-colored with the exception of one of the scars 
on her nose.  The examiner assessed moderate disfigurement 
from the forehead and nose scars.  

The August 2000 examiner noted that the ten metal plates 
inserted to reconstruct the veteran's face were inserted 
through the mucous membranes of the mouth, the left and right 
eyelids, and the nose, and hence scars from these placements 
were not visible.  

Upon VA examination in September 2000 for disorders 
associated with facial bone injuries, the examiner noted the 
veteran's complaints of burning and tingling discomfort 
beginning at the base of the neck and extending to the 
occipital and temporal regions of the skull.  She also 
complained of chronic pain and discomfort over the entire 
face.  She complained of persistent numbness over the upper 
lip, and a weak bite on the left side.  On examination, there 
was a mild left facial weakness, but no overt deviation of 
the jaw with jaw movement.  The examiner noted that the 
veteran had fractures including of the right orbital floor, 
the right maxilla, the left maxilla, and both frontozygomatic 
sutures, with plates and screws used for repair, and 
anatomical alignment achieved, though with residual pain over 
the face localized to the sites of injuries and screw 
placement.  The veteran complained of increased pain with 
cold weather.  The examiner assessed that the head pain 
extending from the occipital region was consistent with 
occipital neuralgia.  The examiner also noted at least three 
well-demarcated scars over the frontal area and the base of 
the nose.  

A March 2001 VA treatment record noted myofascial pain 
syndrome.  This pain syndrome was assessed as associated with 
occipital neuralgia.  

In November 2001 the veteran sought VA evaluation for 
complaints of sore gums.  Panorex x-rays were obtained and 
the veteran's facial and jaw hardware were noted.  However, 
only gingival recession was assessed. 

In a January 2002 statement, the veteran alleged that she had 
a diagonal scar 8.5 centimeter by 1 centimeter, extending 
diagonally for her forehead down through her left eyelid, and 
that it was very painful.  She also contended that she had a 
swollen area of her left cheek that had never subsided since 
the accident.  She added that she also had a puffy, 
discolored area below her left eye.  

At a September 2003 VA examination for facial scars and 
disfigurement, the examiner noted that a scar extending from 
the upper border of the left upper eyelid extending into the 
midline across the left eyebrow was 5.5 centimeter in length, 
depressed, and very tender and sensitive, especially in the 
eyebrow area.  The examiner noted that this tenderness was 
considered to be due to neuroma formation or injury to a 
small branch of the trigeminal nerve.  The examiner also 
noted that the scars over the nose were all depressed in the 
midline of the nose, and were tender with some subcutaneous 
atrophy.  The examiner observed mild to moderate swelling of 
the left face above the zygomatic arch and below the left eye 
globe, also associated with the veteran's facial fractures.  
The examiner assessed that these facial conditions resulted 
in some facial disfigurement.  

When the veteran filed her claim for an increased evaluation 
for facial scars, the pertinent rating criteria provided that 
scars such as the ones under consideration were to be rated 
based upon the resulting disfigurement of the head, face, or 
neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).  A 
noncompensable disability rating reflected slight 
disfigurement of the head or face.  Moderately disfiguring 
scars would have been assigned a 10 percent disability 
rating.  A 30 percent disability rating would have been 
warranted in the case of severely disfiguring scars, 
especially if the scar produced a marked and unsightly 
deformity of the eyelids, lips or auricles.  A 50 percent 
disability rating would have been warranted in the case of a 
scar which was completely disfiguring or resulted in an 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800.

Effective August 30, 2002, the rating criteria were revised.  
While the essential element of Diagnostic Code 7800 remained 
disfigurement, the new criteria provide some clarifications 
and definitions which are useful in this context.  An 80 
percent evaluation is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent evaluation is 
warranted.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrant a 30 percent 
evaluation.  One characteristic of disfigurement warrants the 
assignment of a 10 percent disability rating.

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800, are: a 
scar 5 or more inches (13 or more centimeter.) in length; 
scar at least one- quarter inch (0.6 centimeter.) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation: scar adherent to underlying tissue; skin hypo-or 
hyper- pigmented in an area exceeding six square inches (39-
sq. centimeter.); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. centimeter.); underlying soft tissue missing in an 
area exceeding six square inches (39-sq. centimeter.); skin 
indurated and inflexible in an area exceeding six square 
inches (39- sq. centimeter.).  Under note (3) the adjudicator 
is required to take into consideration unretouched color 
photographs when evaluating scars under these criteria.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).

The Board has reviewed the above-detailed facial scars, 
including the one extending from the left eyelid into the 
forehead, those on the nose, as well as the noted slight 
puffiness of the left cheek and discoloration of the left 
upper cheek.  These have been found by examiners to be 
moderately disfiguring.  The Board has reviewed the provided 
color photographs, and agrees that the scars do not appear to 
be more than moderately disfiguring.  Hence, the Board finds 
that the preponderance of the evidence is to the effect that 
these facial scars did not warrant more than a 10 percent 
rating for moderate facial scars under the old criteria 
within Diagnostic Code 7800 (2001).  

Here, the veteran's facial scars, including the one extending 
from the left eyelid into the forehead, and those on the 
nose, when viewed together with the noted slight puffiness of 
the left cheek and the discoloration of the left upper cheek, 
all together do not present more than slight disfigurement.  
Further, the facial scars, the puffiness of the left cheek, 
and the discolored area under the left eye do not result in a 
marked asymmetry or gross distortion of any of the facial 
features.  Rather, all features of the face appear normal and 
intact despite the presence of these residuals of trauma.  
Reviewing the photographs provided, the Board observes that 
except for some slight discoloration on a few small parts of 
the nose and a little redness in the left upper cheek, the 
scars are not really noticeable without careful inspection.  
Thus, while technically there is involvement of the nose, the 
forehead, one eyelid, and one cheek, none of these present as 
being disfiguring.  The scar extending from the left eyelid, 
while long, can barely be discerned with careful review of 
the submitted photographs.  The Board concludes that the only 
asymmetry that warrants a rating may be that resulting from 
the combined asymmetry of the cheeks, the scar extending from 
the left eyelid into the forehead, and the asymmetry of scars 
upon the nose.  Hence, the Board concludes that the 
preponderance of the evidence is against assignment of more 
than a 10 percent evaluation for these facial scars under the 
new rating criteria.  Diagnostic Code 7800 (2005).  Because 
the veteran has already been assigned a 10 percent evaluation 
for these facial scars, the preponderance of the evidence is 
against assignment of a higher evaluation for these facial 
scars under either the older or new rating criteria based on 
disfigurement.  

It is appropriate that the Board also consider assigning a 
separate rating for the veteran's facial scars based on 
superficial tender and painful scars.  As addressed above 
with reference to scars of the left knee, a separate rating 
may be assigned based on tender and painful scars under 
current and prior Diagnostic Code 7804, with that rating not 
significantly changed with the change of rating criteria for 
skin disorders effective August 30, 2002.  While the VA 
examiner in August 2000 found that all the veteran's facial 
scars were nontender and non-adherent, the September 2003 VA 
examiner found the scar extending through the left eyebrow to 
be very tender and sensitive, and assessed that a neuromal 
formation or injury was likely present.  That examiner also 
found depressed and tender scars of the nose with some 
subcutaneous atrophy.  Based on the veteran's consistent 
reports of a painful scar through the left eyebrow and the 
supporting objective findings in September 2003, the Board 
finds that the preponderance of the evidence favors the 
presence of objectively-supported tender or painful facial 
scars, to warrant a separate 10 percent evaluation.  While it 
is true that the September 2003 VA examiner noted some 
underlying tissue atrophy beneath the scars over the bridge 
of the nose, the Board finds that the preponderance of the 
evidence is against this representing a separately or 
additionally compensable condition beyond the disability 
ratings assigned for facial scars by this decision or 
previously.  The preponderance of the evidence is against 
assignment of any higher or other additional disability 
rating for multiple facial scars on this or any other basis.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Staged Rating Consideration

The Board has reviewed the entire record and finds that the 
percentage ratings assigned by virtue of this decision 
reflect the most disabling the rated disorders have been for 
the entire appeal period, beginning effective May 3, 1994.  
Thus, the Board concludes that staged ratings for the rated 
disorders are not warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999).


ORDER

An evaluation in excess of 30 percent for status post 
talectomy and left ankle fusion is denied for the entire 
rating period beginning May 3, 1994.

An initial evaluation of 10 percent disabling, but no more, 
is warranted for a left patella fracture for the period from 
May 3, 1994 through September 3, 2003.  This issue is granted 
subject to the law and regulations governing the award of 
monetary benefits.

An evaluation in excess of 10 percent for residuals of a left 
patella fracture is denied for the entire rating period 
beginning May 3, 1994.

A separate, 10 percent evaluation, but no more, for a tender 
and painful scar overlaying the left knee is granted for the 
entire rating period beginning May 3, 1994.  This issue is 
granted subject to the law and regulations governing the 
award of monetary benefits.

An evaluation in excess of 10 percent for multiple facial 
scars is denied for the entire rating period beginning May 3, 
1994.

A separate, 10 percent evaluation, but no more, for a tender 
and painful scar extending from the left eyelid into the 
forehead is granted for the entire rating period beginning 
May 3, 1994.  This issue is allowed subject to the law and 
regulations governing the award of monetary benefits.




REMAND

Manlincon Issues

The Board notes that the veteran in January 2004 submitted a 
notice of disagreement with the April 24, 2003 effective date 
assigned for the grant of service connection for shortening 
of the left leg and scars of the right ankle, as well as 
disagreement with the June 11, 2003 effective date for the 
grant of a 20 percent rating for residuals of jaw fractures, 
and disagreement with the September 4, 2003 effective date 
for the grant of a 20 percent rating for residuals of a right 
ankle fracture.  The RO failed to provide a statement of the 
case responsive to this notice of disagreement.  Where a 
notice of disagreement has been submitted, the veteran is 
entitled to a statement of the case.  38 C.F.R. § 19.26 
(2005).  The failure to issue a statement of the case is a 
procedural defect requiring remand.  Manlincon v. West, , 12 
Vet. App. 238 (1999).  See also 38 C.F.R. § 19.9(a) (2005) 
(stipulating that, if correction of a procedural defect is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction and 
specify the action to be undertaken).  

The veteran provided additional (as well as duplicative) 
statements and arguments addressing these earlier effective 
date claims in an October 2005 submission.  Those are to be 
considered or addressed, as necessary, by the RO upon remand.  

Claims for Higher Initial Evaluations for Residuals of Jaw 
Fractures and Residuals of a Nasal Fracture

In a January 2002 statement, the veteran contended that she 
had chronic temporomandibular joint disorder (TMJ) and 
difficulty chewing due to jaw malalignment attributable to 
the service-connected jaw fracture.  Regarding her nasal 
fracture residuals, she argued that she had inflamed 
turbinates due to scar tissue as well as a deviated septum, 
and had needed two VA surgeries to correct her nasal problem, 
including most recently in January 2002.  She contended that 
she still had trouble breathing.  

A VA physician upon ear nose and throat treatment in January 
2000 noted the status post nasal and facial reconstruction, 
with past history of open rhinoplasty and turbinectomy.  The 
veteran complained of nasal blockage.  The physician found 
adequate airways, but with the nose extremely dry and crusty.  
The examiner diagnosed chronic rhinitis, prescribed nasal 
saline, and recommended that the veteran quit smoking.  

At an August 2000 VA respiratory examination, the examiner 
noted the veteran's complaint of some blockage and difficulty 
breathing through the nose following the in-service 
automobile accident with nasal fracture.  The veteran 
reported that her difficulty breathing through the nose was 
also related to allergies to tree pollen and cats.  On 
examination, the nasal passages were at least 50 percent 
patent, with a slight redness but no discharge.  The veteran 
was able to breathe through her nose.  The examiner diagnosed 
some chronic rhinitis, as well as a cleft palate repaired 
from childhood, and an allergy to cats and tree pollen with 
some associated wheezing.  

Other records reveal complaints of breathing difficulty, 
various reasons are medically provided.  There is some 
apparent association with accident residuals, as well as 
other findings consistent with inflammation.  The residuals 
of the nasal fracture need to be set out clearly so that 
functional impairment can be assessed.

Additionally, the veteran submitted a June 2003 orthodontic 
evaluation by New England Dental Center, Windsor, 
Connecticut, documenting her complaints of jaw pain with 
headaches three or more times per week.  The examining 
orthodontist found conditions for which orthodontic 
correction was recommended including relocation of the jaw, 
and full orthodontics to correct any skeletal instability.  
The orthodontist sought to perform these services and 
provided price estimates.  

In light of the veteran's complaints of persistent disabling 
symptoms due to her residuals of a nasal fracture and recent 
surgery, a further examination is warranted to determine the 
current level of disability.  Similarly, the veteran's 
January 2002 contentions and the private orthodontic 
statement submitted in June 2003 necessitate a VA examination 
of the veteran's residuals of jaw fractures.  The veteran has 
also not been afforded a VA examination to address her 
residuals of right orbital floor fracture since September 
2000, and the September 2000 examination report did not 
provide an opinion as to the extent of that disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the 
appellant and her representative a 
statement of the case addressing the 
claims of entitlement to earlier 
effective dates for service 
connection for shortening of the left 
leg and scars of the right ankle, and 
the claims of entitlement to earlier 
effective dates for assignment of a 
20 percent rating for residuals of 
jaw fractures, and assignment of a 20 
percent rating for residuals of a 
right ankle fracture.  Thereafter, 
the appellant and her representative 
are instructed that for the appeal to 
proceed on these issues, timely 
substantive appeals must be received.  
All of these issues for which a 
timely substantive appeal is received 
should be appropriately developed for 
appellate review.  

2.  Thereafter, the RO should, with 
the veteran's assistance, obtain and 
associate with the claims folder any 
additional post-service medical 
records.  The veteran should be 
contacted to provide approximate 
dates and locations of treatment for 
the remanded claimed residuals of jaw 
fractures, residuals of a nasal 
fracture, and residuals of right 
orbital floor fracture, if there has 
been recent treatment of any of these 
disorders.

3.  The veteran should then be 
afforded an appropriate VA 
examination to address the nature and 
extent of residuals of jaw fractures, 
residuals of a nasal fracture, and 
residuals of right orbital floor 
fracture.  The claims folder should 
be provided to the examiner for 
review prior to the examination.  Any 
necessary non-invasive tests and 
studies should be conducted.  The 
examiner must review the medical 
history as contained within the 
claims folder, including the history 
of in-service automobile accident 
with resulting facial fractures, and 
the history of subsequent reparative 
surgeries.  Effects on the veteran's 
functioning should be addressed.  

Regarding the residuals of right 
orbital floor fracture, the examiner 
should address all associated 
impairments.  A separate opthalmic 
examination should be conducted to 
address any effects on vision.  

If any of these residuals result in 
impaired movement of affected parts, 
the examiner must comment on the 
presence or absence of associated 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy indicative of disuse, and the 
functional loss resulting from any 
such manifestations.  The examiner 
must also provide an opinion as to 
the degree of any functional loss 
that is likely to result either from 
a flare-up of symptoms or on extended 
use.  If the examiner is unable to 
offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact should 
be so stated.

4.  Thereafter, the remanded claims 
for which an appeal has been 
perfected must be appropriately 
readjudicated.  Staged ratings should 
be considered to address initial 
schedular evaluations, pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any determination remains 
to any extent adverse to the veteran, 
she and her representative must be 
provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


